Citation Nr: 0020623	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  95-30 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable rating for post-traumatic 
stress disorder (PTSD) for the period prior to February 1, 
1999.

2.  Entitlement to a rating in excess of 10 percent for PTSD 
for the period from February 1, 1999, to August 31, 1999.

3.  Entitlement to a rating in excess of 30 percent for PTSD 
for the period from September 1, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
December 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
September 1998, jurisdiction over the claims file was 
transferred to the Medical and Regional Office Center (MROC) 
in Wichita, Kansas.  In January 1999, the evaluation assigned 
the veteran's PTSD was increased from noncompensably 
disabling to 10 percent disabling, effective February 1, 
1999.  Thereafter, in September 1999, the evaluation assigned 
the veteran's disability was increased to 30 percent 
disabling, effective September 1, 1999.

The Board notes that the veteran, in January 1994, raised the 
issue of entitlement to service connection for low back 
disability.  This matter is therefore referred to the MROC 
for appropriate action.

The Board also notes that the veteran's representative, in 
June 2000, argued that an earlier effective date for service 
connection for PTSD was warranted.  The record reflects that 
service connection for PTSD was granted in September 1988, 
effective May 16, 1988.  This matter is therefore referred to 
the MROC for appropriate action.

The Board lastly notes that a private attorney, in January 
1998 requested a copy of the veteran's claims file; an 
authorization, signed by the veteran, for the release of the 
requested records accompanied the attorney's statement, but 
the attorney did not indicate whether he represented the 
veteran in the prosecution of the instant appeal.  The record 
reflects that while the requested copy of the claims file was 
sent to the attorney later in January 1998, no further 
correspondence from the attorney has been received, and the 
veteran, in June 1998, appointed the Veterans of Foreign Wars 
of the United States as his representative.


REMAND

The record reflects that the veteran, in his VA Form 9 
submitted in August 1995, requested a hearing before a 
traveling member of the Board.  September 1995 entries by the 
St. Louis, Missouri RO indicate that the veteran purportedly 
canceled his requested travel Board hearing, requesting 
instead a hearing before a hearing officer at the RO; the 
veteran was afforded the local hearing in October 1995.  
Thereafter, in June 1997, the veteran submitted a second VA 
Form 9 on which he again requested a travel Board hearing.  
The record reflects that the veteran was not thereafter 
afforded his requested hearing before a traveling member of 
the Board.

The record also reflects that the veteran was afforded a VA 
examination in January 1999, conducted while he was still an 
inpatient at a VA facility.  Subsequent VA treatment records 
disclose that, following hospitalization, the veteran sought 
additional treatment for his psychiatric symptoms.  In 
February 2000, the veteran's representative essentially 
alleged that the veteran's psychiatric disability had 
worsened in severity since his January 1999 hospital 
discharge.  The Board therefore concludes that additional 
examination of the veteran is warranted.

Accordingly, this case is REMANDED to the MROC for the 
following actions:

1.  The MROC should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the MROC should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

2.  Thereafter, the MROC should 
arrange for a VA examination of the 
veteran by a psychiatrist to 
determine the extent of his service-
connected PTSD.  To the extent 
possible, the manifestations of the 
service-connected PTSD should be 
distinguished from those of any 
other disorder found to be present, 
to include alcohol and substance 
abuse.  The examiner should indicate 
with respect to each of the 
psychiatric symptoms identified 
under the new schedular criteria for 
rating mental disorders whether such 
symptom is a symptom of the 
veteran's service-connected PTSD.  
The examiner should also provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the veteran's 
service-connected psychiatric 
disability, to include whether it 
renders the veteran unemployable, 
and a global assessment of 
functioning score with an 
explanation of the significance of 
the score assigned.  

Any indicated studies should be 
performed, and the rationale for all 
opinions expressed should be 
provided.  The claims folder, 
including a copy of this REMAND, 
must be made available to the 
examiner for proper review of the 
medical history.  The examination 
report is to reflect that such a 
review of the claims folder was 
made.  The report must be typed. 

3.  Thereafter, the MROC should 
review the claims file and ensure 
that the above development actions, 
including the requested examination 
and opinions, have been conducted 
and completed in full.  Then, the 
MROC should undertake any other 
indicated development and 
readjudicate the issues on appeal. 

4.  If the benefit sought is appeal 
are not granted to the veteran's 
satisfaction, the MROC should issue 
a Supplemental Statement of the Case 
and schedule the veteran for a Board 
hearing at the RO.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the MROC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the MROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the MROC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the originating agencies to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


